Citation Nr: 0017032	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for deep vein 
thrombosis of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision granted service 
connection for deep vein thrombosis of the left arm and 
assigned a 30 percent rating.  While the rating decision that 
immediately preceded the veteran's notice of disagreement 
(NOD) was dated December 1996, the NOD was received within a 
year of the March 1996 rating decision.  Moreover, review of 
the correspondence since the March 1996 rating decision 
reveals that the veteran has never been satisfied with the 
initial disability rating assigned.  

The Board notes that it has recharacterized the issue in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson. 12 Vet. App. 132 (1999), emphasis in the original.  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability 
rating, rather than as a disagreement with the original 
rating awards for these disorders.  However, the RO issued a 
SOC providing the appellant with the appropriate applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of the initial disability evaluation 
for these conditions.  In addition, the appellant's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


REMAND

The veteran submitted a written statement in June 1997 which 
was attached to his VA From 9.  In this statement he 
indicated that he received medical treatment at the VA 
medical center (VAMC) Little Rock, Arkansas (McClellan) 
cardiology clinic up to 1992 and then commencing again in 
1997.  A review of the VA medical treatment records in the 
veteran's claims file reveals that they stop at approximately 
1989 and start again in 1997.  The RO should attempt to 
retrieve the veteran's VA medical treatment records from 1989 
to 1992 as well as any current treatment records.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As the case must be remanded to retrieve the VA medical 
treatment records which are alleged to be missing, the Board 
also believes that it would prudent to have the veteran 
receive another VA Compensation and Pension examination.  
Specifically, the functioning of the veteran's left arm is at 
issue, but the Board has had difficulty finding medical 
evidence showing whether the veteran is right handed or left 
handed.  This could be important in the present case.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

On January 12, 1998 new VA regulations became effective which 
established a new schedule for rating cardiovascular 
disorders.  The new rating schedule may be more favorable to 
the appellant then the previous rating schedule; as such, the 
case must be remanded for the RO to adjudicate the veteran's 
claim for an increased rating under the current regulations.  
VAOGCPREC 11-97.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran's 
medical treatment records from VAMC 
Little Rock, Arkansas (McClellan) for the 
period of time from 1989 through 1992.  
The RO should also request the veteran's 
recent VA medical records dating from 
1997 to present.  

2.   The veteran should be accorded the 
appropriate VA examination, or 
examinations, to ascertain the degree of 
impairment caused by the veteran's deep 
vein thrombosis of the left arm.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically the examining 
physician should note the presence, or 
absence, of:  edema, stasis pigmentation, 
eczema, ulceration, pain, or tenderness.  
The physician should specify whether the 
veteran is right or left handed.  The 
physician is also requested to conduct 
range of motion testing of the veteran's 
of the veteran's left shoulder, elbow and 
wrist and should specify the results in 
actual numbers and degrees.  The examiner 
should also indicate the normal range of 
motion for the areas tested and how the 
veteran's range of motion deviates from 
these norms.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  If 
additional examination is required, for 
example orthopedic examination for range 
of motion testing, then the appropriate 
examination should be ordered.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  The physician should provide 
complete rationale for all conclusions 
reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issue on appeal.  In this regard, the 
RO is reminded that:

a.  This is an initial rating 
case so that separate, or staged, 
ratings can be assigned for 
separate periods of time based on 
the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).   

b.  New VA regulations became 
effective which established a new 
schedule for rating 
cardiovascular disorders.  The RO 
needs to determine which, if 
either, rating schedule is more 
favorable to the appellant.  
VAOGCPREC 11-97.  The RO is also 
reminded that a rating under the 
new rating schedule cannot be 
assigned prior to the effective 
date of July 12, 1998.

c.  The RO should consider rating 
the veteran's service-connected 
deep vein thrombosis of the left 
arm under all appropriate 
diagnostic codes.  Possible 
applicable diagnostic codes are:  
5201, 5206, 5207, 7120, or 7121.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving entitlement to 
a rating in excess of 30 percent for deep vein thrombosis of 
the left arm will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


